Exhibit 99.8 TRADEMARK ASSIGNMENT THIS TRADEMARK ASSIGNMENT ("Assignment") is by and between EXMOVERE HOLDINGS, INC., a corporation formed in accordance with the laws of Delaware (the "Assignee"), and EXMOVERE LLC, a Delaware limited liability company (collectively, the "Assignor"). WHEREAS, Assignor is the owner of all right, title and interest in and to the trademark(s) and the corresponding registrations and/or applications for registration set forth on Exhibit 1 (both individually and collectively, the "Trademark"), together with the goodwill of the business connected with and symbolized by the Trademark; and WHEREAS, Assignee desires to acquire all right, title and interest in and to the Trademark. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties hereby agree as set forth below. Assignor hereby sells, assigns, transfers and conveys to Assignee the entire right, title, interest in and to the Trademark in the United States and all jurisdictions outside the United States, together with the goodwill of the business connected with and symbolized by the Trademark (including, without limitation, the right to renew any registrations included in the Trademark, the right to apply for trademark registrations within or outside the United States based in whole or in part upon the Trademark, and any priority right that may arise from the Trademark), the same to be held and enjoyed by Assignee as fully and entirely as said interest could have been held and enjoyed by Assignor had this sale, assignment, transfer and conveyance not been made. Assignor authorizes the Commissioner of Trademarks of the United States and other empowered officials of the United States Patent and Trademark Office and in any applicable jurisdictions outside the United States to record the transfer of the registrations and/or applications for registration set forth on Exhibit 1 to Assignee as assignee of Assignor's entire right, title and interest therein.
